UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 96-2829



WILLIAM S. STUART,

                                              Plaintiff - Appellant,

          and

LAURA K. STUART,

                                                           Plaintiff,

          versus

GEORGE WASHINGTON NATIONAL FOREST,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Harrisonburg. B. Waugh Crigler, Magistrate
Judge. (CA-96-7-H)

Submitted:   April 17, 1997                 Decided:   April 25, 1997


Before NIEMEYER and WILLIAMS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


William S. Stuart, Appellant Pro Se. Julie C. Dudley, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals the district court's* order denying his
motion to amend and dismissing this civil action with prejudice. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Stuart v. George Washington Nat'l Forest, No. CA-
96-7-H (W.D. Va. Nov. 26, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




      *
        The parties agreed to have the claims adjudicated by a
magistrate judge pursuant to 28 U.S.C. § 636(c) (1994).

                                3